Citation Nr: 1309164	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-01 394	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to May 1990.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The case was certified to the Board by the Atlanta, Georgia RO.

In the April 2007 rating decision, the RO denied entitlement to service connection for schizophrenia and bipolar disorder.  In a June 2011 rating decision the Atlanta RO denied entitlement to service connection for posttraumatic stress disorder.  The United States Court of Appeals for Veterans Claims (Court), however, has held that when a Veteran asserts a claim for a psychiatric disability, VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran has been variously diagnosed with such acquired psychiatric disorders as posttraumatic stress disorder, bipolar disorder, schizophrenia, generalized anxiety disorder, and a delusional disorder the Board has characterized his claim generally as one for an acquired psychiatric disorder. 

The issues of entitlement to service connection for an acquired psychiatric disorder and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a September 2012 submission, the Veteran indicated that he desired to withdraw his appeal of the issue of entitlement to service connection for malaria.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to service connection for malaria, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In September 2012, the Veteran submitted a VA Form 21-4138 to the Board indicating that he no longer wished to pursue his appeal for entitlement to service connection for malaria.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for malaria.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder and for malaria must be remanded to obtain additional records.  Initially, the Board notes that the April 2007 rating decision relied, in part, on "[s]ervice medical records for the service period February 1986 through May 1990."  Other than his separation examination report and copies of treatment records related to the Veteran's service-connected skin disorder, there are no service treatment records available in the claims file for the Board's review; VA is obligated to obtain these records, if they exist.  38 C.F.R. § 3.159(c)(2) (2012).  The record does not demonstrate that the RO has made all available efforts to obtain his service treatment records.  In March 2010, the Atlanta RO submitted a request for the Veteran's complete service medical record to the National Personnel Records Center.  Based on June 2010 correspondence in the file, the RO had not received a response.  The RO must attempt to obtain the Veteran's complete service treatment records, with follow up requests to the National Personnel Records Center, and/or to any other location where his records may reasonably be found. 

At his September 2012 hearing, the Veteran indicated that he was on Social Security disability due to his psychiatric condition.  As such, there may be outstanding disability records, as there are no records from the Social Security Administration in the claims file.  On remand, any available outstanding Social Security disability records should be obtained and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Finally, additional VA treatment records must be obtained.  The Veteran indicated when he submitted his June 2006 claim for service connection for diabetes that he had been treated since 1991 at the Dublin VA Medical Center, and at the Macon Community Based Outpatient Clinic since 1993.  VA is obligated to obtain all outstanding VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's service treatment records.  The RO should ensure that the March 2010 request to the National Personnel Records Center (NPRC) for his service treatment records has been fulfilled.  If the NPRC does not have the Veteran's service treatment records, the RO must attempt to obtain the records from any other location where they might reasonably be found.  

Obtain and associate with the claims file any available outstanding VA treatment records, specifically to include records from the Dublin VA Medical Center dating since 1991, and from the Macon Community Based Outreach Center dating since 1993, especially as they pertain to any treatment for a psychiatric disorder and/or diabetes mellitus.  

Request and associate with the claims folder any available Social Security disability treatment records.  

If the RO cannot locate the records described in the above instructions, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must review the claims folders and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  

3.  Then, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


